


109 HRES 986 IH: Recognizing youth court programs for the

U.S. House of Representatives
2006-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 986
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2006
			Ms. Ginny Brown-Waite of
			 Florida (for herself, Ms. Jackson-Lee of
			 Texas, and Mr. Walsh)
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing youth court programs for the
		  efforts of such programs in enhancing the quality of the juvenile justice
		  system in the United States and encouraging the recognition of a National Youth
		  Court Month.
	
	
		Whereas a strong country begins with strong communities in
			 which all members have an active role and investment in the success and future
			 of the youth of the United States;
		Whereas a National Youth Court Month would celebrate the
			 outstanding achievement of youth court programs throughout the country,
			 including the achievement in 2005 of over 110,000 young persons volunteering to
			 hear over 115,000 juvenile cases and over 20,000 adults volunteering to
			 facilitate peer justice, thereby reducing juvenile crime;
		Whereas 1,158 youth court programs in 49 States and the
			 District of Columbia provide restorative justice programs for juvenile
			 offenders, which provide effective prevention of criminal activity, early
			 intervention with respect to such criminal activity, and education for all
			 youth participants in such programs, and which enhance public safety throughout
			 the country;
		Whereas some youth court programs use as models several
			 community-based court programs, including diversionary courts, tribal courts,
			 and school-based courts, and all of the youth court programs include active
			 youth participation in advocacy and decision-making to meet the needs of the
			 respective community;
		Whereas youth court programs are a benefit
			 to the judicial system and the community by holding youth offenders
			 accountable, by addressing the concerns of victims of juvenile crime, juvenile
			 offenders, the families of such offenders, and the communities of such victims
			 and of such offenders, by reducing case loads for the judicial system, by
			 investigating offenses which may otherwise be ignored until the offending
			 behavior escalates, and by encouraging juvenile offenders to become
			 contributing members of their communities;
		Whereas Federal, State, and local governments,
			 corporations, foundations, service organizations, educational institutions,
			 juvenile justice agencies, and individual adults support youth court programs
			 because such programs actively promote and contribute to building successful,
			 productive lives and futures for the youth of the United States;
		Whereas a fundamental correlation exists between community
			 service while one is a young person and a lifelong commitment and involvement
			 to one’s community;
		Whereas community service and related service learning
			 opportunities enable young people to build character and to enhance and learn
			 life skills, including responsibility, decision-making, time management,
			 teamwork, public speaking, and leadership, which are skills that prospective
			 employers value and which help to transform participants in youth court
			 programs into productive members of their communities;
		Whereas 1,158 youth court programs in 49 States and the
			 District of Columbia believe recruiting, recognizing, training, and retaining
			 youth and adult volunteers will achieve the sustainability, growth, and
			 effectiveness of youth court programs and the ability of such programs to
			 reduce juvenile crime;
		Whereas such 1,158 youth court programs exemplify the
			 practice of empowering youth through involvement in community solutions,
			 increase public safety by holding juvenile offenders accountable for illegal
			 acts, use positive peer influence to achieve law-abiding behavior, provide
			 understanding and appreciation of the law through classes and court
			 participation, and develop individual competence and leadership skills through
			 problem-solving and decision-making; and
		Whereas for the past five years some youth court programs
			 throughout the country have celebrated the month of September as a youth court
			 month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes and
			 commends the 1,158 youth court programs in existence in 49 States and the
			 District of Columbia for the support and efforts of such programs in enhancing
			 the quality of the juvenile justice system in the United States and supports
			 the purposes and practices of such programs in improving such system;
			(2)encourages the
			 recognition of a National Youth Court Month and urges the people, schools,
			 businesses, and media of the United States to observe such a month by
			 participating in activities to preserve and strengthen youth court programs in
			 each respective community; and
			(3)encourages the
			 cultivation of a common bond among all young people and adult volunteers
			 dedicated to serving their peers, communities, and the United States in the
			 pursuit of justice for all youth.
			
